DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-40.  Applicant in filing the Terminal Disclaimer (8/31/2021) has overcome the non-statutory double patent rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
---(2019/0353746) Razavi et al teaches using LPPa signaling between server and eNodeB (0150-0157) and wherein at least one location measurement comprises RSTD (0111).
	---(2019/0245663) Kim et al teaches the LPP Provide Assistance Data message may include positioning assistance data in the form of OTDOA assistance data to enable or to help enable the UE to obtain and return OTDOA RSTD measurements, and may include information for the reference cell (or reference cell set) (0102).
abstract, 0024, 0028, 0063).  The server sets an indicator in the LPPa OTDOA information Exchange request to request ‘PRS Muting Configuration’ immediately and the eNB replies with LPPa OTDOA Information Exchange Response where the PRS muting Information IE is included.  This information element contains the RS muting Information.  The server sets an indicator in the LPPa OTDOA Information Exchange Request to request ‘PRS Muting Configuration’ and additionally configures reporting criteria (new IE ‘Reporting Criteria’) to inform the eNB it requires new reports if the information should change in the future.  A new procedure OTDOA Information Report is added to LPPa to support the additional reporting.  The eNB reports immediately after the first request and also whenever the information is changed (0123).  The UE reports at least one location measurement comprising one or more of RSTD (0084).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646